\DO°\lo\Ll\-I>L~\N-‘

NNNNNNNNN_._..___._.._._-.__.
Oo\lG\U\J>wN_O\oO°\lC\U\-AWN-'O

 

 

Case 3:17-cv-00447-MMD-CBC Document 39 Filed 04/12/19 Page 1 of 3

/

\/ men RECE
AARoN D. FoRD _ -- . 'VE°
Attomey General _ ENTERED ._... S:RVED ON

DARBY o. PHELPS, Bar No. 14599 C°“"SEL"’AR“ES"FRE°°R°
SDeputtyl\lAttorney General
tate o evada

Bureau of Litigation APR 1 5 zola
P(t)xglic SCafety Division
l N. arson Street CLERK US D|STR| °
Carson City, Nevada 8970| -4717 D|STR|CT OF N%L§[?£R]

Tel: (775) 684-1159 BY: DEPUTY
E-mail: dphelps@ag.nv.gov ""“"

 

 

 

 

 

 

 

 

Attorneysfor Defendants

Renee Baker, Debra Brooks, Quentin Byrne,
Tara Carpenter, James Cox, Adam Endel,
E.K. McDaniel and William Sandie

UNITED STATES DISTRICT COURT

DISTR!CT oF NEVADA O/@D£;,;§/
BRENDAN NASBY,
Case No. 3:17-cv-00447-MMD»CBC
Plaintiff,
MOTION FOR EXTENSION OF TIME TO
v. SERVE DISCOVERY RES]?ONSES TO
INTERROGATORIES AND B'.EQUEST FOR

STATE OF NEVADA, ex re. NDOC, et al., PRODUCTION OF DOCUME NTS SET ONE

Defendants. (FIRST REQUEST)

 

Defendant, James Cox, by and through counsel, Aaron D. Ford, Attorney General of the State of
Nevada, and Darby G. Phelps, Deputy Attomey Genera|, submits his Motion for Ext<:nsion of Time to
Serve Discovery Responses to Interrogatories and Request for Production of Documents Set One. This
Motion is based on Federa| Rule of Civil Procedure 6(b)(l)(A), the following Memorandum of Points
and Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendant respectfully request a thirty (30) day extension of time out from the current deadline
(April 15, 2019) to serve the first discovery responses in this case. On infom\ation and belief,
Defendant recently underwent a medical procedure inhibiting his ability to respond to Plaintiff’s

discovery requests.

///

 

-I>WN

©OQ\IO\LA

lO
ll
l2
l3
l4
15
l6
l7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00447~MN|D-CBC Document 39 Filed 04/12/19 Page 2 of .3

Federal Ru|e of Civil Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or .ts
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendant’s request is timely and its limited nature will not hinder or prejudice Plainti::`f`s case, but will
allow for more thorough responses to Plaintift’s discovery requests. The requested thirty (30) day
extension of time should permit Defendant time to adequately research and respcnd to Plaintiff`s
discovery requests. Defendants assert that the requisite good cause is present to warrant the requested
extension of time. Additiona||y, the same discovery requests were served upon the other Defendants,
who timely submitted responses,

F or these reasons, Defendant respectfully requests a thirty (30) day extension of time from the
current deadline to serve discovery responses, with a new deadline to and including `Wednesday, May
15, 2019.

DATED this 12th day of April, 2019.

AARON D. FORD
Attomey Genera|

§
DA G. HE`E ';"
Deputy Attomey Genera|
State of Nevada

Bureau of Litigation
Public Safety Division

 

By:

 

Attorneys for Defendants

IT IS SO ORDERED.

 

 

